     Case 1:14-cr-00226-DAD-BAM Document 233 Filed 03/26/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                        No. 1:14-cr-00226-DAD-BAM
12                       Plaintiff,
13            v.                                       ORDER REFERRING MOTION SEEKING
                                                       FIRST STEP ACT RELIEF TO FEDERAL
14    LEONOR SARABIA RAMIREZ,                          DEFENDER’S OFFICE AND DIRECTING
                                                       THAT DEFENDANT’S MOTION BE
15                       Defendant.                    SEALED
16                                                     (Doc. No. 232)
17

18

19           On August 22, 2018, defendant Leonor Sarabia-Ramirez was sentenced to a term of

20   imprisonment in this action. (Doc. No. 158.) On March 24, 2021, defendant filed a pro se

21   motion for compassionate release pursuant to the First Step Act and 18 U.S.C. § 3582(c)(1)(A).

22   (Doc. No. 232.)

23           Pursuant to General Order No. 595, the Federal Defender’s Office (“FDO”) is appointed

24   to represent defendant in conjunction with the motion for compassionate release. The FDO shall

25   have 60 days from the date of this order to file a supplement to defendant’s pro se motion or to

26   notify the court and the government it does not intend to file a supplement. Thereafter, absent

27   further order of the court amending the deadlines, the government shall have 30 days from the

28   /////
                                                       1
     Case 1:14-cr-00226-DAD-BAM Document 233 Filed 03/26/21 Page 2 of 2


 1   date of the FDO’s filing to file a response to defendant’s motion. Any reply shall be filed within

 2   fifteen days of the filing of any response by the government.

 3           The Clerk of the Court is directed to include Assistant Federal Defenders Ann McClintock

 4   (Ann_McClintock@fd.org) and Carolyn Wiggin (Carolyn_Wiggin@fd.org) in the CM/ECF’s

 5   Notice of Electronic Filing in this action.

 6           The court has also observed that defendant’s motion contains unredacted, sensitive

 7   personal identifying information including medical records. For good cause appearing, defendant

 8   Leonor Sarabia-Ramirez’s pro se motion, (Doc. No. 232), is hereby ordered filed under seal in its

 9   entirety until further order of the court.

10   IT IS SO ORDERED.
11
         Dated:     March 25, 2021
12                                                     UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
